


Exhibit 10.53


AKAMAI TECHNOLOGIES, INC.


Deferred Stock Unit Agreement Under
2009 Stock Incentive Plan


This DEFERRED STOCK UNIT AGREEMENT (the “Agreement”) is entered into as of
____________, _____ (the “Grant Date”), between Akamai Technologies, Inc., a
Delaware corporation (the “Company”), and _______________ (the “Grantee”).


For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


1.    Grant of Award. The Company hereby grants to Grantee, and Grantee hereby
accepts from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company's 2009 Stock Incentive Plan (the “Plan”), ______
deferred stock units of the Company (the “DSUs”). Each DSU represents the right
to receive one share of the Company's Common Stock, par value $.01 per share
(“Common Stock”), subject to the terms and conditions set forth in this
Agreement and the Plan. The shares of Common Stock that are issuable upon
vesting of the DSUs are referred to in this Agreement as “Shares.” Subject to
the provisions of Section 2(b) hereof, this award of DSUs is irrevocable and is
intended to conform in all respects with the Plan.


2.    Vesting.


(a)    Regular Vesting. Except as otherwise provided in the Plan or this Section
2, the DSUs will vest as follows: ________________________________.


(b)    Forfeiture. Except as provided below and in Section 2(c), vesting in any
of the DSUs pursuant to subsection (a) above is contingent upon the continuation
of Grantee's service as a Director of the Company. Except as provided below and
is Section 2(c), in the event that Grantee ceases to be a Director of the
Company for any reason or no reason, including but not limited to Grantee's
voluntary resignation or failure to be nominated for election, or to be elected,
as a Director, all vesting shall cease as of the date of Grantee's cessation of
service as a Director. Unvested DSUs will be immediately forfeited as of such
date and neither Grantee nor its estate will have any further rights to such
unvested DSUs or the Shares represented by those forfeited DSUs. Notwithstanding
the foregoing, in the event that the Participant's employment with the Company
ceases due to death or disability (as defined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)), then all unvested RSUs shall
vest as of the date of death or disability. In addition, the Company may adopt,
by policy, provisions that allow for the acceleration of vesting upon the
cessation of an individual's service as a Director.
(c)    Change of Control. Upon a Change in Control Event (as defined in the
Plan), the number of DSUs that are considered vested shall be calculated
pursuant to Section 2(a) as though the Grant Date were the date that is one year
prior to the actual Grant Date. If the Grantee ceases to be a Director at any
time within twelve months after a Change in Control Event for any reason other
than removal due to the perpetration of a fraud or the commission of a crime,
all then-unvested RSUs shall vest as of the date of termination of service as a
Director.


3.    Distribution of Shares.


(a)    Distribution Upon Vesting. Unless Grantee has made a proper deferral
election pursuant to Section 3(b) below, the Company will distribute to Grantee
(or to Grantee's estate in the event that his or her death occurs after a
vesting date but before distribution of the corresponding Shares), within thirty
(30) days after each vesting date, the Shares of Common Stock represented by
DSUs that vested on such vesting date. If Grantee has elected to defer receipt
of only a portion of the Shares distributable on a vesting date pursuant to
Section 3(b) below, within thirty (30) days after such vesting date, the Company
will distribute to Grantee the Shares of Common Stock represented by DSUs that
vested on such vesting date and as to which distribution was not deferred. No
fractional Shares will be issued.




--------------------------------------------------------------------------------




(b)    Deferral of Distributions. Notwithstanding the distribution dates
specified in Section 3(a) above, if the Grantee has previously elected, by
providing written notice to the Vice President of Human Resources of the Company
on or before December 31 of the year preceding the date of this Agreement to
defer receipt of all or a portion of the Shares represented by the DSUs
scheduled to vest on such vesting date until a date (the “Deferred Distribution
Date”) that is at least one year following the scheduled vesting date but not
more than ten (10) years following the Grant Date. If Grantee elects to defer
receipt of all or a portion of the Shares, Grantee must also specify how Grantee
wishes the Shares to be distributed in the event of a Change in Control of the
Company (i.e., whether Shares are to be distributed upon the effectiveness of
the Change in Control or whether the Shares or rights attendant thereto are to
be received in accordance with the deferral election). Each election made
pursuant to their Section 3(b) shall be irrevocable and not subject to further
deferral.


(c)    Compliance with Law. The Company shall not be obligated to issue to
Grantee the Shares upon the vesting of any DSU or on any Deferred Distribution
Date (or otherwise) unless the issuance and delivery of such Shares shall comply
with all relevant provisions of law and other legal requirements including,
without limitation, any applicable federal or state securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.
(d)    General Rule of Deferrals and Accelerations. Neither the Company nor the
Participant shall have the right to accelerate or defer the deliver of any
shares under this Agreement except to the extent specifically permitted under
Section 409A of the Internal Revenue Code of 1986, as amended.


4.    Restrictions on Transfer. This Agreement may not be transferred, assigned,
pledged or otherwise encumbered by Grantee in any manner whatsoever, except that
it may be transferred by will or the laws of descent and distribution.
References to Grantee, to the extent relevant in the context, shall include
references to authorized transferees. Without the prior written consent of the
Company, Grantee shall not sell, transfer, assign, pledge or otherwise encumber
or dispose of, by operation of law or otherwise, any DSUs (each, a “transfer”).
Any such transfer by Grantee in violation of this Section 4 shall be void and of
no force or effect, and shall result in the immediate forfeiture of all DSUs.


5.    Dividend and Other Shareholder Rights.


(a)    Dividends. If at any time during the period between the date that any
deferred DSU vests and the Deferred Distribution Date for Shares represented by
that deferred DSU (a “Deferral Period”), the Company pays a dividend on its
Common Stock, then on each such dividend payment date (each, a “Dividend Payment
Date”), Grantee will automatically receive an additional number of DSUs DSUs
that have a value equal to the dollar value of the dividend payment based on the
Fair Market Value (as defined in the Plan) of the Shares distributable in
respect of such deferred DSUs on the Dividend Payment Date. Any such additional
DSUs issued under this Section 5(a) shall be considered DSUs under this
Agreement and shall also be credited with additional DSUs as dividends, if any,
are declared. Shares represented by DSUs issued as dividends will be distributed
on the same date as Shares distributable in respect of the underlying DSUs.


(b)    Other Shareholder Rights. Except as set forth in Section 5(a) above and
in the Plan, neither Grantee nor any person claiming under or through Grantee
shall be, or have any rights or privileges of, a stockholder of the Company in
respect of the Shares issuable pursuant to the DSUs granted hereunder until the
Shares have been delivered to Grantee.


6.    Withholding of Taxes. The Company's obligation to deliver Shares to
Grantee upon the vesting of DSUs shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements (“Withholding Taxes”). The Company may take such steps as it deems
necessary or desirable for satisfaction of Withholding Taxes obligations.


7.    Notices. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery, deposit with a nationally
recognized courier service, or five days after deposit in the United States Post
Office, postage prepaid, addressed to the other party hereto at the address
shown beneath his, her




--------------------------------------------------------------------------------




or its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 7.


8.    Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.


9.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to Grantee with this Agreement.


10.    No Right to Status as a Director. This Agreement shall not be construed
as giving Grantee the right to continued employment, service as a Director, or
any other relationship with the Company.
11.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.


12.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


13.    Amendment; Waiver; Miscellaneous. This Agreement may be amended or
modified only by a written instrument executed by both the Company and Grantee.
Any provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.


14.    Entire Agreement. This Agreement and the Plan embody the entire agreement
of the parties hereto with respect to the DSUs, the Shares and all other matters
contained herein. This Agreement and the Plan supersede and replace any and all
prior oral or written agreements with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Company and Grantee have caused this Agreement to be
duly executed as of the date first above written.




AKAMAI TECHNOLOGIES, INC.






By:    __________________________________
                      Paul Sagan
Chief Executive Officer


Address: 8 Cambridge Center
Cambridge, MA 02142







_____________________________________
Grantee




